WASSERSTROM, Senior Judge,
dissenting.
I respectfully dissent, for the reason that the state failed to prove any reliance by Mrs. Throckmorton on any statement made by Hollingsworth.
The statement alleged to be the criminal misrepresentation consists of the statement that the charge for the repair work was $3,680. That statement was not made until after the work was already completed, and therefore Mrs. Throckmorton obviously did not place any reliance on it in authorizing the work.
Reliance, if there was any, had to be with respect to Mrs. Throckmorton’s making payment. However, the payment here was accomplished without any action on the part of Mrs. Throckmorton. She did write a check for $36.80, but that check was discarded and does not constitute the payment upon which the information is founded. The $3,680 check which did constitute the payment had been presigned by Mrs. Throckmorton along with others at some point in time before the transaction in question and certainly was not signed in reliance on Hollingsworth’s representation. Nor did Mrs. Throckmorton write out the balance of the check in reliance on the representation. That completion was done by Hollingsworth or one of his accomplices.
That leaves the situation as one of mere inaction by Mrs. Throckmorton. Inaction might in some circumstances permit an inference of acquiescence and thus reliance, but not here. Mrs. Throckmorton had already shown her failure to believe such a high price, by her making out the $36.80 check. Her inaction following the refusal of that check is readily understandable. She, an infirm, frail 89 year old woman, was surrounded by three young men who were working their own will with her pre-signed checks. There was little if anything she could do to stop them, and as she said in her statement, it was hard for her to think under the circumstances existing.
Her lack of acquiescence appears quite clearly from the testimony of her neighbor who came over shortly after the three men left. The neighbor found Mrs. Throckmor-ton in an excited state and very upset by the treatment she had just received.
Conviction under § 570.030, as defined by § 570.010(6), requires proof that the victim relied on the misrepresentation alleged. The record here fails to show such proof. The state’s brief makes no effort to even discuss this requirement. The majority opinion attempts to find reliance by the testimony of Miller (one of the three confederates) that when the three men came in from finishing their work and told Mrs. Throckmorton “that we got everything took care of,” she responded “there is the checkbook.” I read that testimony to mean that Mrs. Throckmorton turned over her checkbook before Hollingsworth said anything about price. If so, her statement could not indicate reliance on Hollings-worth’s fixing a price, which had not yet happened. The majority interprets the record so as to place Throckmorton’s statement about her checkbook later in time than Hollingsworth’s “thirty-six eighty.” At the very best, the testimony about the *491timing of the statements is vague, ephemeral and insubstantial. It does not provide a sufficient basis upon which a jury could reasonably find reliance beyond a reasonable doubt by Throckmorton, one of the essentials for conviction.
I would reverse the judgment.